


Exhibit 10.1




AMERICAN RESIDENTIAL PROPERTIES, INC.
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
3.25% Exchangeable Senior Notes due 2018
Registration Rights Agreement


November 27, 2013


MORGAN STANLEY & CO. LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED


As Representatives of the several Initial Purchasers
listed in Schedule I to the Purchase Agreement
c/o
Morgan Stanley & Co. LLC

1585 Broadway, 29th Floor
New York, NY 10036
 
Ladies and Gentlemen:
American Residential Properties OP, L.P., a Delaware limited partnership (the
“Operating Partnership”), proposes to issue and sell to certain purchasers (the
“Initial Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 3.25% Exchangeable Senior Notes due 2018 (the “Notes”),
upon the terms set forth in the Purchase Agreement by and among the Operating
Partnership, American Residential Properties, Inc. (the “Company”), a Maryland
corporation and the sole general partner of the Operating Partnership, and the
Representatives, dated November 21, 2013 (the “Purchase Agreement”), relating to
the initial placement (the “Initial Placement”) of the Notes. Upon an exchange
of Notes at the option of the holder thereof, the Operating Partnership will be
required to deliver cash, shares of common stock of the Company, par value $0.01
per share (the “Company Common Stock”) or a combination of cash and shares of
Company Common Stock, at the election of the Operating Partnership. The Notes
will be fully and unconditionally guaranteed as to the payment of principal and
interest by the Company. To induce the Initial Purchasers to enter into the
Purchase Agreement and to satisfy their obligations thereunder, the holders of
the Notes will have the benefit of this registration rights agreement (this
“Agreement”) by and among the Operating Partnership, the Company and the Initial
Purchasers whereby the Company agrees with you for your benefit and the benefit
of the holders from time to time of the Notes and the Registrable Securities
(including the Initial Purchasers) (each a “Holder” and, collectively, the
“Holders”), as follows:
1.    Definitions. Capitalized terms used but not defined herein shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:




--------------------------------------------------------------------------------




“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Additional Interest” shall have the meaning set forth in Section 7 hereof.
“Affiliate” shall have the meaning specified in Rule 405 under the Act.
“Automatic Shelf Registration Statement” shall mean a Shelf Registration
Statement filed by a Well-Known Seasoned Issuer which shall become effective
upon filing thereof pursuant to General Instruction I.D for Form S-3.
“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.
“Close of Business” shall have the meaning specified in the Indenture.
“Closing Date” shall mean the date of the first issuance of the Notes.
“Company” shall have the meaning set forth in the preamble hereto.
“Company Common Stock” shall have the meaning set forth in the preamble hereto.
“Commission” shall mean the Securities and Exchange Commission.
“Control” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.
“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
“Exchange Price” shall have the meaning specified in the Indenture.
“Final Memorandum” shall mean the offering memorandum, dated November 21, 2013,
relating to the Notes, including any and all annexes thereto and any information
incorporated by reference therein as of such date.
“FINRA Rules” shall mean the Conduct Rules and the By-Laws of the Financial
Industry Regulatory Authority.
“Holder” shall have the meaning set forth in the preamble hereto.
“Indenture” shall mean the Indenture relating to the Notes, dated as of November
27, 2013, by and among the Operating Partnership, the Company, as guarantor, and
U.S. Bank

2

--------------------------------------------------------------------------------




National Association, as trustee, as the same may be amended from time to time
in accordance with the terms thereof.
“Initial Placement” shall have the meaning set forth in the preamble hereto.
“Initial Purchasers” shall have the meaning set forth in the preamble hereto.
“Losses” shall have the meaning set forth in Section 5(d) hereof.
“Maturity Date” shall have the meaning specified in the Indenture.
“Majority Holders” shall mean, on any date, Holders of a majority of the shares
of Company Common Stock that are registered under the Shelf Registration
Statement.
“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.
“Notes” shall have the meaning set forth in the preamble hereto.
“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.
“Notice Holder” shall mean, on any date, any Holder that has delivered a Notice
and Questionnaire to the Company on or prior to such date.
“Operating Partnership” shall have the meaning set forth in the preamble hereto.
“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Company Common Stock covered by the
Shelf Registration Statement, and all amendments and supplements thereto,
including any and all exhibits thereto and any information incorporated by
reference therein.
“Purchase Agreement” shall have the meaning set forth in the preamble hereto.
“Registrable Securities” shall mean shares of Company Common Stock, if any,
deliverable by the Operating Partnership upon exchange of the Notes initially
sold to the Initial Purchasers pursuant to the Purchase Agreement other than
such shares of Company Common Stock that have (i) been registered under the
Shelf Registration Statement and disposed of in accordance therewith, (ii)
become eligible to be transferred without condition as contemplated by Rule 144
under the Act or any successor rule or regulation thereto that may be adopted by
the Commission or (iii) ceased to be outstanding.
“Registration Default” shall have the meaning set forth in Section 7 hereof.

3

--------------------------------------------------------------------------------




“Representatives” shall have the meaning set forth in the preamble hereto.
“Scheduled Trading Day” shall have the meaning specified in the Indenture.
“Shelf Registration Period” shall have the meaning set forth in Section 2(b)
hereof.
“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Company Common Stock on an appropriate form under Rule 415 under the
Act, or any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein. References to “Shelf
Registration Statement” shall be deemed to mean “Automatic Shelf Registration
Statement” if, at the time of its filing, the Company is a Well-Known Seasoned
Issuer.
“Trading Day” shall have the meaning set forth in the Indenture.
“Underwriter” shall mean any underwriter of Company Common Stock in connection
with an offering thereof under the Shelf Registration Statement.
“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Act.
2.    Shelf Registration. (a) The Company shall file with the Commission a Shelf
Registration Statement providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable
Securities, from time to time in accordance with the methods of distribution
elected by such Holders, pursuant to Rule 415 under the Act or any similar rule
that may be adopted by the Commission and shall use its commercially reasonable
efforts to cause such Shelf Registration Statement to become effective on or
prior to the 245th day after the Closing Date.
(b)    The Company shall use its commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement becomes effective or is declared effective
by the Commission, as the case may be, to and including the earlier of (i) the
20th Trading Day immediately following the Maturity Date (subject to extension
for any suspension of the effectiveness of the Shelf Registration Statement
during such 20 -Trading Day period immediately following the Maturity Date) or
(ii) the date upon which there are no Notes or Registrable Securities
outstanding. The Company shall be deemed not to have used its commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
Shelf Registration Period if it voluntarily takes any action that would result
in Holders of Registrable Securities not being able to offer and sell such
Registrable Securities at any time during the Shelf Registration Period, unless
such action is (x) required by applicable law or otherwise undertaken by the
Company in good faith and for valid business reasons (not including avoidance of
the Company’s obligations hereunder), including the acquisition or divestiture
of assets, or (y) permitted by Section 3(i) hereof.

4

--------------------------------------------------------------------------------




(c)    The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Act and (ii)
not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
(d)    Subject to applicable law, the Company shall issue a press release
through a reputable national newswire service announcing the anticipated
effective date of the Shelf Registration Statement at least 15 Business Days
prior to such anticipated effective date. Each Holder, in order to be named in
the Shelf Registration Statement at the time of its initial effectiveness, will
be required to deliver a Notice and Questionnaire and such other information as
the Company may reasonably request in writing, if any, to the Company at least
10 Business Days prior to the anticipated effective date of the Shelf
Registration Statement as announced in the press release. From and after the
effective date of the Shelf Registration Statement, the Company shall use its
commercially reasonable efforts, as promptly as is practicable after the date a
Notice and Questionnaire is delivered, and in any event within 10 Business Days
after such date, (i) if required by applicable law, to file with the Commission
a post-effective amendment to the Shelf Registration Statement or to prepare
and, if permitted or required by applicable law, to file a supplement to the
Prospectus or an amendment or supplement to any document incorporated therein by
reference or file any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in the Shelf
Registration Statement and the related Prospectus, and so that such Holder is
permitted to deliver such Prospectus to purchasers of the Registrable Securities
in accordance with applicable law (provided that the Company shall not be
required to file more than one supplement or post-effective amendment in any
30-day period in accordance with this Section 2(d)(i)) and, if the Company shall
file a post-effective amendment to the Shelf Registration Statement, use its
commercially reasonable efforts to cause such post-effective amendment to be
declared effective under the Act as promptly as is practicable; (ii) provide
such Holder, upon request, copies of any documents filed pursuant to Section
2(d)(i) hereof; and (iii) notify such Holder as promptly as practicable after
the effectiveness under the Act of any post-effective amendment filed pursuant
to Section 2(d)(i) hereof; provided that if such Notice and Questionnaire is
delivered during a Deferral Period, the Company shall so inform the Holder
delivering such Notice and Questionnaire and shall take the actions set forth in
clauses (i), (ii) and (iii) above upon expiration of the Deferral Period in
accordance with Section 3(i) hereof. Notwithstanding anything contained herein
to the contrary, the Company shall be under no obligation to name any Holder
that is not a Notice Holder as a selling securityholder in the Shelf
Registration Statement or Prospectus; provided, however, that any Holder that
becomes a Notice Holder pursuant to the provisions of this Section 2(d) (whether
or not such Holder was a Notice Holder at the effective date of the Shelf
Registration Statement) shall be named as a selling securityholder in the Shelf
Registration Statement or Prospectus in accordance with the requirements of this
Section 2(d). Notwithstanding the foregoing, if the Notes are exchanged as
provided for in Article 13 of the Indenture, then the Company shall use its
commercially reasonable efforts to file the post-effective amendment or
supplement within 10 Business Days of date of such exchange, or if such Notice
and Questionnaire is delivered during a Deferral Period, upon expiration of the
Deferral Period.

5

--------------------------------------------------------------------------------




3.    Registration Procedures. The following provisions shall apply in
connection with the Shelf Registration Statement.
(a)    The Company shall:
(i)    furnish to each of the Representatives and to counsel for the Notice
Holders, not less than five Business Days prior to the filing thereof with the
Commission, a copy of the Shelf Registration Statement and each amendment
thereto and each amendment or supplement, if any, to the Prospectus (other than
amendments and supplements that do nothing more than name Notice Holders and
provide information with respect thereto and other than filings by the Company
under the Exchange Act) and shall use its commercially reasonable efforts to
reflect in each such document, when so filed with the Commission, such comments
as the Representatives reasonably propose; and
(ii)    include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.
(b)    The Company shall ensure that:
(i)    the Shelf Registration Statement and any amendment thereto, and any
Prospectus and any amendment or supplement thereto, comply in all material
respects with the Act; and
(ii)    the Shelf Registration Statement and any amendment thereto do not, when
each becomes effective, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
(c)    The Company shall advise the Representatives, the Notice Holders and any
Underwriter that has provided in writing to the Company a telephone or facsimile
number and address for notices, and confirm such advice in writing, if requested
(which notice pursuant to clauses (ii) - (v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company shall have
remedied the basis for such suspension):
(i)    when the Shelf Registration Statement and any amendment thereto have been
filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;
(ii)    of any request by the Commission for any amendment or supplement to the
Shelf Registration Statement or the Prospectus or for additional information;
(iii)    of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose;

6

--------------------------------------------------------------------------------




(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Company Common Stock included therein for
sale in any jurisdiction or the institution or threatening of any proceeding for
such purpose; and
(v)    of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
(d)    The Company shall use its commercially reasonable efforts to prevent the
issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof. The Company shall undertake additional commercially reasonable actions
as required to permit unrestricted resales of the Registrable Securities in
accordance with the terms and conditions of this Agreement.
(e)    Upon request, the Company shall furnish, in electronic or physical form,
to each Notice Holder, without charge, at least one copy of the Shelf
Registration Statement and any post-effective amendment thereto, including all
material incorporated therein by reference, and, if a Notice Holder so requests
in writing, all exhibits thereto (including exhibits incorporated by reference
therein).
(f)    During the Shelf Registration Period, the Company shall promptly deliver
to each Initial Purchaser, each Notice Holder, and any sales or placement agents
or underwriters acting on their behalf, without charge, as many copies of the
Prospectus (including the preliminary Prospectus, if any) included in the Shelf
Registration Statement and any amendment or supplement thereto as any such
person may reasonably request. The Company consents to the use of the Prospectus
or any amendment or supplement thereto by each of the foregoing in connection
with the offering and sale of the Registrable Securities.
(g)    Prior to any offering of Registrable Securities pursuant to the Shelf
Registration Statement, the Company shall arrange for the qualification of the
Registrable Securities for sale under the laws of such U.S. jurisdictions as any
Notice Holder shall reasonably request and shall maintain such qualification in
effect so long as required; provided that in no event shall the Company be
obligated by this Agreement to qualify to do business in any jurisdiction where
it is not then so qualified or to take any action that would subject it to
service of process in suits, other than those arising out of the Initial
Placement or any offering pursuant to the Shelf Registration Statement, in any
jurisdiction where it is not then so subject.
(h)    Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall promptly (or within the time period
provided for by Section 3(i) hereof, if applicable) prepare a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement to
the Prospectus or file any other required document so that, as thereafter
delivered to subsequent purchasers of the securities included therein, the
Prospectus

7

--------------------------------------------------------------------------------




will not include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
(i)    Upon the occurrence or existence of any pending corporate development,
public filings with the Commission or any other material event that, in the
reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the Prospectus, the Company
shall give notice (without notice of the nature or details of such events) to
the Notice Holders that the availability of the Shelf Registration Statement is
suspended and, upon receipt of any such notice, each Notice Holder agrees: (i)
not to sell any Registrable Securities pursuant to the Shelf Registration
Statement until such Notice Holder receives copies of the supplemented or
amended Prospectus provided for in Section 3(i) hereof, or until it is advised
in writing by the Company that the Prospectus may be used, and has received
copies of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus; and (ii) to hold such notice in
confidence. Except in the case of a suspension of the availability of the Shelf
Registration Statement and the Prospectus solely as the result of the filing of
a post-effective amendment or supplement to the Prospectus to add additional
selling securityholders therein, the period during which the availability of the
Shelf Registration Statement and any Prospectus is suspended (the “Deferral
Period”) shall not exceed 45 days in any calendar quarter or 90 days in any
calendar year; provided, however, that, if the event triggering the Deferral
Period relates to a proposed or pending material business transaction, the
disclosure of which the board of directors of the Company has determined in good
faith would be reasonably likely to impede the Company’s ability to consummate
the transaction or would otherwise be materially detrimental to the Company and
its subsidiaries taken as a whole, the Company may extend the Deferral Period
from 45 days to 60 days in any calendar quarter or from 90 days to 120 days in
any calendar year.
(j)    The Company shall comply with all applicable rules and regulations of the
Commission and shall make generally available to its securityholders an earnings
statement satisfying the provisions of Section 11(a) of the Act as soon as
practicable after the effective date of the Shelf Registration Statement and in
any event no later than 45 days after the end of the 12-month period (or 90
days, if such period is a fiscal year) beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the Shelf
Registration Statement.
(k)    The Company may require each Holder of Registrable Securities to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably require for inclusion
in the Shelf Registration Statement. The Company may exclude from the Shelf
Registration Statement the Registrable Securities of any Holder that
unreasonably fails to furnish such information within a reasonable time after
receiving such request.
(l)    Subject to Section 6 hereof, the Company shall enter into customary
agreements (including, if requested, an underwriting agreement in customary
form) and take all other appropriate actions in order to expedite or facilitate
the registration or the disposition of the

8

--------------------------------------------------------------------------------




Registrable Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain customary indemnification
provisions and procedures.
(m)    Subject to Section 6 hereof, for persons who are or may be “underwriters”
with respect to the Company Common Stock issued upon exchange of the Notes
within the meaning of the Act and who make appropriate requests for information
to be used solely for the purpose of taking reasonable steps to establish a due
diligence or similar defense in connection with the proposed sale of such
Company Common Stock pursuant to the Shelf Registration, the Company shall:
(i)    make reasonably available for inspection by the Holders of Registrable
Securities, any Underwriter participating in any disposition pursuant to the
Shelf Registration Statement, and any attorney, accountant or other agent
retained by the Holders or any such underwriter all relevant financial and other
records and pertinent corporate documents of the Company and its subsidiaries;
(ii)    cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations;
(iii)    make such representations and warranties to the Holders of Company
Common Stock registered thereunder and the underwriters, if any, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;
(iv)    obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder of Registrable Securities and the underwriters, if any, covering such
matters as are customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by such Holders
and underwriters;
(v)    obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Registrable Securities and the
Underwriters, if any, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and
(vi)    deliver such documents and certificates as may be reasonably requested
by the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 3(h) hereof and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.

9

--------------------------------------------------------------------------------




Subject to Section 6 hereof, the actions set forth in clauses (iii), (iv), (v)
and (vi) of this paragraph (m) shall be performed in connection with any
underwriting or similar agreement as and to the extent required thereunder.
(n)    In the event that any Broker-Dealer shall underwrite any Company Common
Stock or participate as a member of an underwriting syndicate or selling group
or “participate in an offering” (within the meaning of the FINRA Rules) thereof,
whether as a Holder of such Company Common Stock or as an underwriter, a
placement or sales agent or a broker or dealer in respect thereof, or otherwise,
the Company shall, upon the reasonable request of such Broker-Dealer, comply
with any such reasonable request of such Broker-Dealer in complying with the
FINRA Rules.
(o)    The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Company Common Stock
covered by the Shelf Registration Statement.
4.    Registration Expenses. The Company shall bear all expenses incurred in
connection with the performance of its obligations under Sections 2 and 3 hereof
and shall reimburse the Holders for the reasonable fees and disbursements of one
firm or counsel (which shall initially be Sidley Austin LLP, but which may be
another nationally recognized law firm experienced in securities matters
designated by the Majority Holders) to act as counsel for the Holders in
connection therewith.
5.    Indemnification and Contribution. (a) The Company and the Operating
Partnership agree to indemnify and hold harmless each Holder of Company Common
Stock covered by the Shelf Registration Statement, each Initial Purchaser, the
directors, officers, employees, Affiliates and agents of each such Holder or
Initial Purchaser and each person who controls any such Holder or Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or caused
by the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company and the
Operating Partnership will not be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the party claiming indemnification
specifically for inclusion therein.

10

--------------------------------------------------------------------------------




The Company and the Operating Partnership also agree to indemnify as provided in
this Section 5(a) or contribute as provided in Section 5(d) hereof to Losses of
each underwriter, if any, of Company Common Stock registered under the Shelf
Registration Statement, its directors, officers, employees, Affiliates or agents
and each person who controls such underwriter on substantially the same basis as
that of the indemnification of the Initial Purchasers and the selling Holders
provided in this paragraph (a) and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in Section 3(l)
hereof.
(b)    Each Holder of securities covered by the Shelf Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company and the
Operating Partnership, each of the Company’s directors, each of the Company’s
officers who signs the Shelf Registration Statement and each person who controls
the Company or the Operating Partnership within the meaning of either the Act or
the Exchange Act, to the same extent as the foregoing indemnity from the Company
and the Operating Partnership to each such Holder, but only with reference to
written information relating to such Holder furnished to the Company by or on
behalf of such Holder specifically for inclusion in the documents referred to in
the foregoing indemnity. This indemnity agreement shall be acknowledged by each
Notice Holder that is not an Initial Purchaser in such Notice Holder’s Notice
and Questionnaire and shall be in addition to any liability that any such Notice
Holder may otherwise have.
(c)    Promptly after receipt by an indemnified party under this Section 5 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it has been
materially prejudiced through the forfeiture by the indemnifying party of
substantial rights and defenses; and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. If any action
shall be brought against an indemnified party and it shall have notified the
indemnifying party thereof, the indemnifying party shall be entitled to appoint
counsel (including local counsel) of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within

11

--------------------------------------------------------------------------------




a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. It is understood and agreed
that the indemnifying party shall not, in connection with any proceeding or
related proceeding in the same jurisdiction, be liable for the fees and expenses
of more than one separate law firm (in addition to any local counsel) for all
indemnified persons. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of such
indemnified party.
(d)    In the event that the indemnity provided in paragraph (a) or (b) of this
Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Initial Purchaser be responsible, in the aggregate, for any amount in excess of
the purchase discount or commission applicable to the Notes, as set forth in the
Final Memorandum, nor shall any underwriter be responsible for any amount in
excess of the underwriting discount or commission applicable to the securities
purchased by such underwriter under the Shelf Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company and the Operating Partnership shall be deemed to be equal to the
total net proceeds from the Initial Placement (before deducting expenses) as set
forth in the Final Memorandum. Benefits received by the Initial Purchasers shall
be deemed to be equal to the total purchase discounts and commissions as set
forth on the cover page of the Final Memorandum, and benefits received by any
other Holders shall be deemed to be equal to the value of receiving Company
Common Stock registered under the Act. Benefits received by any underwriter
shall be deemed to be equal to the total underwriting discounts and commissions,
as set forth on the cover page of the Prospectus forming a part of the Shelf
Registration Statement which resulted in such Losses. Relative fault shall be
determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information provided by the indemnifying party,
on the one hand, or by the indemnified party, on the other hand, the intent of
the parties and their relative knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The parties agree that
it would not be just and equitable if contribution were determined by pro

12

--------------------------------------------------------------------------------




rata allocation (even if the Holders were treated as one entity for such
purpose) or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5, each person who controls a Holder within the meaning of either
the Act or the Exchange Act and each director, officer, employee and agent of
such Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company or the Operating Partnership within the meaning
of either the Act or the Exchange Act, each officer of the Company or the
Operating Partnership who shall have signed the Shelf Registration Statement and
each director of the Company or the Operating Partnership shall have the same
rights to contribution as the Company and the Operating Partnership, subject in
each case to the applicable terms and conditions of this paragraph (d).
(e)    The provisions of this Section 5 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or the Operating Partnership or any of the indemnified persons referred
to in this Section 5, and shall survive the sale by a Holder of securities
covered by the Shelf Registration Statement.
6.    Underwritten Registrations. (a) In no event will the method of
distribution of Registrable Securities take the form of an underwritten offering
without the prior written consent of the Company. Consent may be conditioned on
waivers of any of the obligations in Section 3, Section 4 or Section 5 hereof.
(b)    If any Registrable Securities are to be sold in an underwritten offering,
the Managing Underwriters shall be selected by the Company, subject to the prior
written consent of the Holders of a majority of the Registrable Securities,
which consent shall not be unreasonably withheld.
(c)    No person may participate in any underwritten offering pursuant to the
Shelf Registration Statement unless such person: (i) agrees to sell such
person’s Registrable Securities on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.
7.    Registration Defaults. If any of the following events shall occur (each, a
“Registration Default”), then the Company shall pay additional interest on the
Notes (“Additional Interest”) to the Holders as follows:
(a)    if the Shelf Registration Statement has not been filed with the
Commission and become or declared effective , as the case may be, on or prior to
the 245th day after the Closing Date, then commencing on the 246th day after the
Closing Date, Additional Interest shall accrue on the aggregate outstanding
principal amount of the Notes at a rate of 0.25% per annum for the first 90 days
from and including the 246th day after the Closing Date and 0.50% per annum
thereafter; or

13

--------------------------------------------------------------------------------




(b)    if the Shelf Registration Statement has been declared or becomes
effective but ceases to be effective or usable for the offer and sale of the
Registrable Securities, other than in connection with (i) a Deferral Period or
(ii) as a result of a requirement to file a post-effective amendment or
supplement to the Prospectus to make changes to the information regarding
selling securityholders or the plan of distribution provided for therein, at any
time during the Shelf Registration Period and the Company does not cure the
lapse of effectiveness or usability within 10 Business Days (or, if a Deferral
Period is then in effect and subject to the 10 -Business Day filing requirement
and the proviso regarding the filing of post-effective amendments in Section
2(d) with respect to any Notice and Questionnaire received during such period,
within 10 Business Days following the expiration of such Deferral Period or
period permitted pursuant to Section 2(d)), then Additional Interest shall
accrue on the aggregate outstanding principal amount of the Notes at a rate of
0.25% per annum for the first 90 days from and including the day following such
10th Business Day and 0.50% per annum thereafter; or
(c)    if the Company through its omission fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective or (ii) any
Prospectus at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective,
then Additional Interest shall accrue, on the aggregate outstanding principal
amount of the Notes held by such Holder, at a rate of 0.25% per annum for the
first 90 days from and including the day following the effective date of such
Shelf Registration Statement or the time of filing of such Prospectus, as the
case may be, and 0.50% per annum thereafter; or
(d)    if the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period,
Additional Interest shall accrue on the aggregate outstanding principal amount
of the Notes at a rate of 0.25% per annum for the first 90 days from and
including such date, and 0.50% per annum thereafter;
provided, however, that (1) upon the filing and effectiveness (whether upon such
filing or otherwise) of the Shelf Registration Statement (in the case of
paragraph (a) above), (2) upon such time as the Shelf Registration Statement
which had ceased to remain effective or usable for resales again becomes
effective and usable for resales (in the case of paragraph (b) above), (3) upon
the time such Holder is permitted to sell its Registrable Securities pursuant to
any Shelf Registration Statement and Prospectus in accordance with applicable
law (in the case of paragraph (c) above), (4) upon the termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods in a period set forth in 3(i) to be exceeded (in the case of paragraph
(d) above), or (5) in any case, notwithstanding the preceding clauses (1)
through (4), upon the earlier of the two dates provided in clauses (i) and (ii)
of Section 2(b), Additional Interest shall cease to accrue.
Any amounts of Additional Interest due pursuant to this Section 7 will be
payable in cash on the next succeeding interest payment date to Holders entitled
to receive such Additional

14

--------------------------------------------------------------------------------




Interest on the relevant record dates for the payment of interest. If any Note
ceases to be outstanding during any period for which Additional Interest is
accruing, the Company will prorate the Additional Interest payable with respect
to such Note.
The Additional Interest rate on the Notes shall not exceed in the aggregate
0.50% per annum and shall not be payable under more than one clause above for
any given period of time, except that if Additional Interest would be payable
because of more than one Registration Default, but at a rate of 0.25% per annum
under one Registration Default and at a rate of 0.50% per annum under the other,
then the Additional Interest rate shall be the higher rate of 0.50% per annum.
Notwithstanding any provision in this Agreement, in no event shall interest,
including Additional Interest, accrue to holders of shares of Company Common
Stock issued upon exchange of Notes. However, if there exists a Registration
Default with respect to the Registrable Securities on the Maturity Date, in
addition to any Additional Interest otherwise payable, the Operating Partnership
shall make a cash payment to each Holder of the Notes of an amount equal to 3%
of the principal amount of the Notes outstanding (within the meaning of Section
4.12 of the Indenture) and held by such Holder as of the Close of Business on
the third Scheduled Trading Day immediately prior to the Maturity Date.
Accordingly, and for the avoidance of doubt, should the Maturity Date occur
during a period in which a Registration Default exists, all record holders of
Notes outstanding on the third Scheduled Trading Day immediately preceding the
Maturity Date will receive the cash payment specified in the preceding sentence
regardless of whether their Notes have been exchanged on or after August 15,
2018 and prior to such third Scheduled Trading Day preceding the Maturity Date.
8.    No Inconsistent Agreements. Neither the Company nor the Operating
Partnership has entered into, and each agrees not to enter into, any agreement
with respect to its securities that is inconsistent with the registration rights
granted to the Holders herein.
9.    Rule 144A and Rule 144. So long as any Registrable Securities remain
outstanding, the Company shall file the reports required to be filed by it under
Rule 144A(d)(4) under the Act and the Exchange Act in a timely manner and, if at
any time the Company is not required to file such reports, it will, upon the
written request of any Holder of Registrable Securities, make publicly available
other information so long as necessary to permit sales of such Holder’s
Registrable Securities pursuant to Rules 144 and 144A of the Act. The Company
covenants that it will take such further action as any Holder of Registrable
Securities may reasonably request, all to the extent required from time to time
to enable such Holder to sell Registrable Securities without registration under
the Act within the limitation of the exemptions provided by Rules 144 and 144A
(including, without limitation, the requirements of Rule 144A(d)(4)). Upon the
written request of any Holder of Registrable Securities, the Company shall
deliver to such Holder a written statement as to whether it has complied with
such requirements. Notwithstanding the foregoing, nothing in this Section 9
shall be deemed to require the Company or the Operating Partnership to register
any of its securities pursuant to the Exchange Act.
10.    Listing. The Company shall use its commercially reasonable efforts to
maintain the approval of the Company Common Stock for listing on the New York
Stock Exchange.

15

--------------------------------------------------------------------------------




11.    Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Holders of a majority of the Registrable
Securities; provided that, with respect to any matter that directly or
indirectly affects the rights of any Initial Purchaser hereunder, the Company
shall obtain the written consent of each such Initial Purchaser against which
such amendment, qualification, modification, supplement, waiver or consent is to
be effective; provided, further, that no amendment, qualification, modification,
supplement, waiver or consent with respect to Section 7 hereof shall be
effective as against any Holder of Registrable Securities unless consented to in
writing by such Holder; and provided, further, that the provisions of this
Section 11 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company has obtained the written consent of the Initial Purchasers and each
Holder.
12.    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier, email or air courier guaranteeing overnight delivery:
(a)    if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of the Notice and Questionnaire;
(b)    if to the Initial Purchasers or the Representatives, initially at the
address or addresses set forth in the Purchase Agreement; and
(c)    if to the Company or the Operating Partnership, initially at its address
set forth in the Purchase Agreement.
All such notices and communications shall be deemed to have been duly given when
received.
The Initial Purchasers, the Company or the Operating Partnership by notice to
the other parties may designate additional or different addresses for subsequent
notices or communications.
Notwithstanding the foregoing, notices given to Holders holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository.
13.    Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein or in the Purchase Agreement or granted by law,
including recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company and the Operating
Partnership agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by them of the provisions of this
Agreement and hereby agree to waive in any action for specific performance the
defense that a remedy at law would be adequate.
14.    Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Company or the
Operating Partnership thereto, subsequent

16

--------------------------------------------------------------------------------




Holders, and the indemnified persons referred to in Section 5 hereof. The
Company and the Operating Partnership hereby agree to extend the benefits of
this Agreement to any Holder, and any such Holder may specifically enforce the
provisions of this Agreement as if an original party hereto.
15.    Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
16.    Headings. The section headings used herein are for convenience only and
shall not affect the construction or interpretation hereof.
17.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.
18.    Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
19.    Company Common Stock Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of Company Common Stock is
required hereunder, Company Common Stock held by the Company or its Affiliates
(other than subsequent Holders of Company Common Stock if such subsequent
Holders are deemed to be Affiliates solely by reason of their holdings of such
Company Common Stock) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.



17

--------------------------------------------------------------------------------




 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES, INC.
 
 
 
 
 
 
 
By:
 
/s/ Shant Koumriqian
 
 
 
 
Name: Shant Koumriqian
 
 
 
 
Title: Chief Financial Officer

 
 
 
 
 
 
 
 
 
 
 
 
 
AMERICAN RESIDENTIAL PROPERTIES OP, L.P.
 
 
 
 
 
 
 
By:
 
American Residential GP LLC, as general partner
 
 
 
 
 
 
 
By:
 
American Residential Properties, Inc., its sole member
 
 
 
 
 
 
 
By:
 
/s/ Shant Koumriqian
 
 
 
 
Name: Shant Koumriqian
 
 
 
 
Title: Chief Financial Officer



[Signature Page to Registration Rights Agreement]

18

--------------------------------------------------------------------------------






The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.
 
 
 
 
 
 
 
 
 
 
 
 
MORGAN STANLEY & CO. LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
 
 
 
 
 
 
 
on behalf of themselves and the several Initial Purchasers listed in Schedule
1 to the Purchase Agreement

 
 
 
 
 
 
 
MORGAN STANLEY & CO. LLC
 
 
 
 
 
 
 
By:
 
/s/ Tom Boyle
 
 
 
 
Name: Tom Boyle

 
 
 
 
Title: Executive Director

 
 
 
 
 
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
 
 
 
 
 
 
 
By:
 
/s/ Greg Wright

 
 
 
 
Name: Greg Wright

 
 
 
 
Title: Managing Director






[Signature Page to Registration Rights Agreement]



19